DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claim(s) 1-5 is/are currently pending and considered below.

Drawings
The drawings are objected to because:
“heater unit driving portion 9” cited in claim 1 is missing in Drawings; 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, introduction of “a “ㄷ”-shaped guide rail” and “a “ㅓ”-shaped guide” renders the claim indefinite because it is unclear to one having ordinary skill in the art how closely to these Korean characters must the guide rail and the guide must be, especially with Korean language not being the standard in U.S. (for example, do the lines must meet in exact 90 degree angles? Do lines have to have tails slightly bent as it is shown in the font of the claims submitted?). For the purposes of examination, it is to be interpreted such that “ㄷ” shape is any shape containing a groove, and “ㅓ” shape is any shape containing a protrusion.
All dependent claims of the above claims inherit all of the limitations and thus are likewise rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over H. Kim (KR 20140137133 A, see machine translation attached herewith) in view of N. Kim (KR 101718142 B1, see machine translation attached herewith).
Regarding claim 1, H. Kim discloses a seal-packaging machine (Figs. 1-10) for a food container (4) that is used to seal-package the food container with a film (5), the seal-packaging machine comprising:
a tray (container holder 400) having a "ㄷ"-shaped guide rail (see the grooves on 410, Fig. 1; see also 112(b) rejection analysis above) that is attached to each of left and right end portions of a jig panel (jig panel on 400) and is engaged with a "ㅓ"-shaped guide (see the protrusion on 210; see also 112(b) rejection analysis above) provided on an inner wall surface of an outer casing (1), and loading the food container seated in a container receiving hole (receiving hole in Figs. 5 and 6) into the seal-packaging machine and pulling the food container out of the seal-packaging machine, while slidingly moving back and forth (See Fig. 6 with dotted lines and arrows);
a plurality of heater unit driving support shafts (shaft bolts 350, Fig. 2) being inserted into a plurality of bearings (inner holes of the plate 310 act as bearings for the shaft bolts 350) provided on the inner wall surface of the outer casing at positions around the tray, the heater unit driving support shafts being configured to slidingly move up and down and respectively connected at upper and lower end portions thereof to heater unit support plates (110) and heater unit driving portion support plates (310 and 340) that are provided at left and right sides of the outer casing and extend in front and rear directions (both extend in front and rear directions, see Figs. 2-3); and
a heater unit driving portion (at least 120, 122, 124, 130, 132, 140, 142, and 144, Fig. 3) having a roller bearing (146) being configured to move the heater unit driving support shafts up and down according to an operation of an eccentric cam (124) provided in contact with the roller bearing (para. 60).
H. Kim does not disclose that a heater unit driving portion having a roller bearing is provided on each of the left and right heater unit driving portion support plates. 
However, N. Kim discloses that it is well know in the field of seal-packaging art that a heater unit driving portion is provided on each of the left and right heater unit driving portion support plates (see eccentric cam 131 on both sides in Fig. 5).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the heater unit, as disclosed by H. Kim, to have a roller bearing provided on each of the left and right heater unit driving portion support plates, as taught by N. Kim, with the motivation to provide better force distribution onto the support plate.

Regarding claim 2, modified H. Kim discloses the seal-packaging machine for a food container of claim 1, wherein the tray is coupled to a rack gear (171, N. Kim) attached to a bottom surface of the guide rail and engaged with a pinion (172a-b, N. Kim) provided inside the outer casing  so the tray moves back and forth according to driving of a motor (132, N. Kim) coupled to the pinion.
Regarding claim 3, modified H. Kim discloses the seal-packaging machine for a food container of claim 1, wherein the tray is provided with the jig panel having the container receiving hole provided in a center thereof (see the hole in the center, Figs. 7a-7b), thus enabling the food container to be seated and loaded inside the container receiving hole (Figs. 5 and 7b).
Regarding claim 4, modified H. Kim discloses the seal-packaging machine for a food container of claim 1, wherein a heater unit (320) is mounted on bottom surfaces of the heater unit support plates and is configured to seal-package an opening of the food container, while moving up and down according to an operation of the heater unit driving portion (para. 69).
Regarding claim 5, modified H. Kim discloses the seal-packaging machine for a food container of claim 1, wherein a motor (120) for driving the eccentric cam is fixedly provided on a bottom frame of the outer casing so that a load resulting from initial rotating force of the motor is prevented from being transferred directly to the heater unit driving support shafts and the bearings (Fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892 Notice of References Cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731